REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 12/14/2021.

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 8, the closest prior art are US 20200241400 of Yoshida and US 20140036142 of Inoko.

Regarding Claims 1 and 8, Yoshida teaches an image projection apparatus comprising: an imaging optical system that includes, in order from an enlargement conjugate side to a reduction conjugate side, a first lens unit having a positive refractive power, a second lens unit having a positive refractive power, and a third lens unit having a positive refractive power, wherein a distance between the second lens unit and the third lens unit varies in focusing from a far side to a near side, an intermediate image is formed inside the second lens unit, and in focusing from the far side to the near side, 

But none of them teaches that wherein the third lens unit consists of a single lens having a convex shape on the enlargement conjugate side.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an image projection apparatus further comprising:
wherein the third lens unit consists of a single lens having a convex shape on the enlargement conjugate side,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-4 and 6-7 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872